Wallace, C. J., concurring:
I concur in the judgment. The land did not become the subject of an application to purchase until June, 1869, and counting from that date the plaintiff’s application was first in point of time. Though defective as originally filed, it was subsequently cured by the Act of March 24, 1870, unless the several applications of English and others, filed in 1868, took it out of the operation of that Act. But the land not being the subject of purchase in 1868, the applications filed in that year were mere nullities, and the plaintiff is, therefore, to be considered as the sole applicant at the passage of the Act of March 24, 1870.